DETAILED ACTION
This Application is a continuation of US 8486626.
An amendment was received and entered on 1/27/2021. 
Claims 1-18 remain pending. 
Applicant’s election of the species “Alzheimer’s disease” is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 2, 4-8, and 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/27/2021.
Claims 1, 3, 9, 10, and 14-18 are under consideration.

Examiner’s Comment
The claims currently require that “the at least one cell-free miRNA is indicative of in vivo cell death”, or that “the at least one cell-free miRNA is indicative of the outcome of a disease or disorder”. The clarity of the claims might be improved by amending the claims to indicate that it is the presence (and/or amount) of the miRNA in the blood or the urine that provides the indication.  It is not the miRNA itself that indicates existence of the condition, instead it is the fact that the miRNA is present in blood or urine that indicates existence of the condition. 

Claim Objections
Claim 5 is objected to because the period at the end of the claim is underlined.	
Claim 14 is objected to because the preamble phrase “determining the prognosis the outcome of a disease or disorder” is ungrammatical.  Did Applicant intend insertion of the word “or” immediately after “prognosis”?

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 9, 10 and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) “detecting at least one cell-free miRNA released from at least one cell in a subject” and “the [presence of] at least one cell-free miRNA“ [in a soluble fraction of urine or blood]” “is indicative of in vivo cell death associated with a disease or disorder”, or is “indicative of the outcome of a disease or disorder.”  These are recitations of natural phenomena: naturally occurring miRNA, and a natural relationship of between the existence of an miRNA in urine or blood and the existence or outcome of a disease or disorder. These judicial exceptions are not integrated into a practical application because the claims recite no additional element or a combination of additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The claims require only the detection of a naturally existing miRNA in a natural body fluid of an individual and do not apply that detection to any practical application. The claims do not include additional elements that are ibid). 
Further evidence of the routine, conventional, and well understood nature of the elements recited in addition to the judicial exceptions is discussed below. Umansky et al (US 6251638) taught the concept of detecting specific, cell-free nucleic acid sequences in urine, wherein the nucleic acid sequences were liberated from cells outside the urinary tract by apoptotic cell death and subsequently crossed the kidney barrier into the urine (see e.g. column 1, lines 17-20; item 'B' at columns 14 and 15; and column 19, lines 59-61. Note that Umansky indicated that "nucleic acids" embraced DNAs and RNAs (column 12, line 62-67); column 15, lines 37-39).  The nucleic acid is detected by methods involving the hybridization of an oligonucleotide such as PCR (column 17, line 19 to column 18, line 6). Additionally, Bryzgunova et al (Ann. N.Y. Acad. Sci. 1075: 334-340, 2006) taught that urine contained RNAs, and that these RNAs were protected from nuclease degradation by forming complexes with biopolymers. Bryzgunova removed cells from urine samples by low speed centrifugation and collected the upper fraction of the soluble supernatant. Nucleic acids, including RNAs, were then isolated and Am. J. Hum Genet 90:483-488, 1990) taught methods of detecting nucleic acids in blood by oligonucleotide-based PCR (see entire article). Moreover, the quantitative detection of miRNAs using an oligonucleotide primer was well known, routine, and conventional as evidenced by Chen et al (Nucl. Acids Res. 33(20): e179, 9 pages, 2005). 
The remaining claim elements simply specify a type of disease/disorder, pathology, or cytotoxic effect, and/or particular tissues, organs, or cells in which a disease, disorder, pathology, or cytotoxic effect occurs.  These are considered to be only expressions of the judicial exception, i.e. the relationship between miRNAs expressed in particular types of cells, and their release from these cells upon cell death. Therefore, the Office finds that the claims do not recite any elements that amount to significantly more than the recited judicial exceptions.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Nature of the invention and Breadth of the claims
Claims 14-18 are directed to methods of “determining the prognosis the outcome of a disease or disorder” by detecting and quantitating miRNA in a sample of urine or blood from a subject. The Examiner assumes the word “or” was intended to be present immediately after “prognosis”.  The elected species of disease/disorder is “Alzheimer’s disease”. Thus the claims embrace the determination of a prognosis and outcome of Alzheimer’s disease based on miRNA expression profiles in blood or urine. Disease “outcome” is considered to embrace prediction of survival time after diagnosis. 
State of the art, and Predictability
At the time of the invention, patients with Alzheimer’s disease generally have reduced survival relative to patients without any form of dementia. Decreased survival among Alzheimer’s patients correlates with male sex, initial dementia severity, and presence of behavioral disturbances such as wandering and falling, baseline Mini-Mental State Examination score of 17 or less, baseline Blessed Dementia Rating Scale score of 5.0 or greater, presence of frontal lobe release signs, presence of extrapyramidal signs, congestive heart failure, ischemic heart disease, and diabetes at baseline.  Hazard ratio of death for older age increases over time by an exponential factor. There is a strong positive association between severity of disease symptoms at e.g. Larson et al (Annals of Internal Medicine; Apr 6, 2004; 140(7): 573-574) at abstract, introduction, bottom paragraph of left column on page 506, first paragraph on page 508. Thus, Alzheimer’s disease progresses over time, and survival decreases with attendant factors as discussed above. However, the art did not generally allow for accurate prediction of the survival of individual patients. 
A search of the prior art revealed no information regarding the effects of Alzheimer’s disease on the expression of any miRNA over the course of the disease. N Therefore it was unpredictable as to which neuronal miRNAs might undergo positive or negative expression as a function of Alzheimer’s disease progress.
Guidance and Examples in the specification
The specification teaches that excessive neuronal death characterizing Alzheimer's disease may be monitored by measuring levels of specific brain miRNAs (paragraph 106 on page 21.  This owes to release of the miRNAs from dead cells into the blood and eventually from the blood into the urine (see e.g. specification paragraph 12 on page 4). The specification provides evidence that the amounts of several different miRNAs that are brain-specific or normally highly expressed in brain (miR-9, miR-124, miR-134, and miR-138) tend to be elevated in the blood and/or urine of Alzheimer’s patients relative to control individuals (Figs. 5-8).  The specification provides no data regarding any relationship with prognosis or disease progress or outcome as a function of the expression of any miRNA. The specification discloses no relationship of the expression of any miRNA to any art recognized factors previously known to correlate with disease outcome or progress. While the disclosure indicates that miRNAs are released into blood (and ultimately into urine) as a result of cellular death that can be 
	In view of the breadth of the claims, state and predictability of the art of predicting the course of Alzheimer’s disease, the lack of any correlation in the specification between the expression of any miRNA and any of the art recognized predictors of patient survival, and the lack of any information regarding possible effects of disease progress on miRNA expression in diseased tissue, one of skill in the art would not be able to predict the course of Alzheimer’s disease in a given patient based on the amounts of brain miRNAs detected in blood or urine without undue experimentation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 9, 10, and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8486626. Although the claims at issue are not identical, they are not patentably distinct from each other.
The ‘626 patent claims:
 A method of detecting at least one cell-free miRNA released from at least one cell in a subject, the method comprising:
a) obtaining a sample of a body fluid, selected from urine or blood, from a subject;
b) separating a soluble fraction of said sample of urine or blood;
c) detecting and quantitating at least one cell-free miRNA in the soluble fraction with at least one oligonucleotide primer or probe that is substantially complementary to a part of said at least one cell-free miRNA.

The miRNA can be SEQ ID NO: 1-4, 6, or 7, all of which are over-expressed in brain or are brain specific (claim 2, and see Table 1 regarding tissue specificity). These miRNAs are considered to be indicative of cell death associated with Alzheimer’s disease.  Claim 15 requires that detecting and quantitating are repeated over time. Regarding instant claim 18, it was clear that the claim term “soluble fraction”, with reference to the claims term “blood”, referred to plasma in view of the specification at e.g. column 8, lines 53-57. Thus the ‘626 claims account for all of the active method steps of the instant claims, and so the instant claims were prima facie obvious.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax 
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635
	
/RAM R SHUKLA/           Supervisory Patent Examiner, Art Unit 1635 

/GARY JONES/           Director, Technology Center 1600